DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 13-24 are pending in the present application.

Withdrawn Objections/Rejections
Claims 1-12 were cancelled.  Therefore, all rejections in the non-final Office action mailed 18 February 2021 are moot.  New grounds of rejections are presented herein for new claims 13-24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15 recite in improper Markush groups for multiple functional groups.  Alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C".  See MPEP 2117.  Instant claim 13 recites “R1 is halogen… and SOnR1A”, which would indicate that R1 is multiple groups at the same time.  The groups are not recited in the alternative.  Instant claims 13-15 recite numerous other instances of Markush groups that are not in the alternative.  The claims need to either replace “and” with “or”, or recite “selected from the group consisting of… and”.  Claims 16-19 depend from claims 13-15 and do not clarify the functional groups.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sosnovskikh et al. (Russian Chemical Bulletin, International Edition, 2002).
Sosnovskikh et al. disclose the following compounds (pg. 1271, Scheme 1 and Table 2, Compounds 9a and 9e):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson et al. (US 2012/0252758 A1).
Pettersson et al. disclose the following compound ([0205]; Compound P5):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (WO 94/17059 A1; machine translation provided herein).
Miyazawa et al. teach preparing compounds having improved herbicidal and plant growth regulating effects and represented by the general formula (1):

    PNG
    media_image3.png
    280
    330
    media_image3.png
    Greyscale

wherein A represents nitrogen or R3-substituted carbon; B represents nitrogen or carbon which may be substituted by X; Z represents oxygen, optionally oxidized sulfur, nitrogen or carbon; Q represents a 5- or 6-membered heterocycle having one to four nitrogen, oxygen or sulfur atoms, and is bonded to the benzene or pyridine ring via its carbon atom; R1 and R2 represent each hydrogen, alkyl, alkoxy, haloalkoxy, haloalkyl, alkylamino, dialkylamino, alkylthio, halogen or cyano; R3 represents hydrogen, alkyl, halogen, nitro, formyl or acyl, or alternatively R2 and R3 may be combined together to form a ring; X and Y represent each hydrogen, alkyl, cycloalkyl, alkenyl, haloalkyl, alkynyl, halogen, nitro, amino, alkylamino, etc.; and m and n represent each an integer of 1 to 4 (Abstract).
Miyazawa et al. do not explicitly recite specific compounds that fall within the scope of Formula 1 according to the instant claims.  However, the heterocyclic derivatives according to Miyazawa et al. encompass the compounds according to the instant claims when A represents R3-substituted carbon; B represents carbon; Z represents oxygen; Q represents 5-isoxazole; R1 and R2 each represent hydrogen; R3 represents alkyl, halogen or nitro; X and Y each represent hydrogen, alkyl, cycloalkyl, alkenyl, haloalkyl, alkynyl, halogen, nitro, amino, alkylamino, etc.; and m and n each represent an integer of 1 to 4.  Miyazawa et al. further teach that the compounds have improved herbicidal and plant growth regulating effects.  Miyazawa et al. also teach that the compounds may be 
Miyazawa et al. also teach that the compounds according to formula (1) can be prepared by the following reaction

    PNG
    media_image4.png
    203
    691
    media_image4.png
    Greyscale

wherein L is a halogen or alkylsulfonyl group (pg. 2, Manufacturing method 1;).
Miyazawa et al. further teach that the compounds of formula (1) are prepared by the following reaction (pg. 13, Example 7):

    PNG
    media_image5.png
    190
    674
    media_image5.png
    Greyscale
.
Therefore, it would have been prima facie 
Regarding instant claims 20-24, Miyazawa et al. teach that the phenol ring may be substituted by H or halogen, e.g., fluorine, and the 5-isoxazole may be substituted with haloalkyl, which includes CHF2 and CF3.
Therefore, it would have been obvious to prepare these compounds from starting materials within the scope of instant claims 21-24, as reasonably suggested by Miyazawa et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,131,652 in view of Miyazawa et al. (WO 94/17059 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘652 claims compounds within the scope of the compounds instantly claimed.  Miyazawa et al. teach preparation of compounds that fall within the scope of the instant claims, wherein the compounds are prepared by reacting a phenol group with the halogen or alkylsulfonyl substituted pyrimidine group.  It would .

Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,654,840 in view of Miyazawa et al. (WO 94/17059 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in US ‘840 are within the scope of the instant claims.  Miyazawa et al. teach preparation of compounds that fall within the scope of the instant claims, wherein the compounds are prepared by reacting a phenol group with the halogen or alkylsulfonyl substituted pyrimidine group.  It would have been obvious to prepare the compounds according to US ‘840 by the same method taught by Miyazawa et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N. W. S./
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616